United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2304
                                  ___________

Ted Hamilton,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Leroy Brownlee, Chairman, Post Prison *
Transfer Board; John Does, Post Prison * [UNPUBLISHED]
Transfer Board Members,                *
                                       *
            Appellees.                 *
                                 ___________

                            Submitted: June 1, 2007
                               Filed: June 8, 2007
                                ___________

Before MURPHY, MAGILL, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Ted Hamilton appeals the district court’s1 28 U.S.C.
§ 1915A(b) dismissal without prejudice of his 42 U.S.C. § 1983 action. We grant
Hamilton leave to proceed in forma pauperis on appeal.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Hamilton claimed that defendants violated his due process rights and their own
hearing policy by rescinding an initially favorable parole decision without giving him
notice or an opportunity to participate in the rescission hearing. We conclude that
dismissal for failure to state a claim was proper because Hamilton had no
constitutionally protected liberty interest in the possibility that defendants would grant
him parole upon review of the initial decision, Arkansas parole statutes do not create
a protectable liberty interest in discretionary parole decisions, and Hamilton had no
protectable liberty interest in having defendants follow their hearing policy. See Ark.
Code Ann. § 16-93-701(a)(1) (2006) (“The Parole Board may release on parole any
individual eligible . . . when in its opinion there is a reasonable probability that the
prisoner can be released without detriment to the community or himself or herself.”);
Adams v. Agniel, 405 F.3d 643, 645 (8th Cir. 2005) (per curiam) (inmate has no
constitutionally protected liberty interest in possibility of parole); Phillips v. Norris,
320 F.3d 844, 847 (8th Cir. 2003) (no federal constitutional liberty interest in having
prison officials follow prison regulations); Parker v. Corrothers, 750 F.2d 653, 655-
57 (8th Cir. 1984) (protected liberty interest may be created by state statutes
governing parole; Arkansas parole statutes do not create liberty interest because they
provide that Parole Board “may” grant parole and because substantive limitations on
Board’s discretion are minimal). Absent a protectable liberty interest, due process
protections are not implicated. See Senty-Haugen v. Goodno, 462 F.3d 876, 886 (8th
Cir. 2006) (first question in procedural due process claim is whether plaintiff has been
deprived of protected liberty or property interest).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-